         Case 1:18-cr-00328-KPF Document 222 Filed 06/29/19 Page 1 of 3




June 29, 2019                                                             Daniel S. Ruzumna
                                                                          Partner
                                                                          (212) 336-2034
                                                                          druzumna@pbwt.com

By ECF

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

                Re:    United States v. Anilesh Ahuja, et al.,
                       18 Cr. 328 (KPF)

Dear Judge Failla:

                We write on behalf of defendant Jeremy Shor to request the Court’s permission to
introduce a single recorded statement made by Amin Majidi to Mr. Shor on December 22, 2015.
Mr. Majidi’s statement is relevant to Mr. Shor’s state of mind as to why Mr. Shor continued to
work at Premium Point Investments (“PPI”) following his meeting with the Chief Compliance
Officer on December 15, 2015; specifically, the statement constitutes evidence that Mr. Shor was
led to believe that the pricing practices at PPI were going to improve.

                We seek to introduce the recording through cross examination of Evan Jay by
playing a portion of the audio (the statement by Mr. Majidi and the preceding non-substantive
statement by Mr. Shor to identify him as the other participant in the conversation) to Mr. Jay
who we believe will be able to identify the voices on the recording. Once verified, we seek to
play Mr. Majidi’s statement in open court. We would play the approximately one-minute clip
from the December 22, 2015 conversation during our cross examination of Mr. Jay:

                [SHOR:     You have a vacation coming; I’m starting vacation on
                           Thursday, I’m in tomorrow… (to Mr. Jay only)]

                MAJIDI: I mean even, even, even, even, even, you know, it’s, w-, w-,
                        what kills me is that all that, you know, I, I have the ability to, I
                        think to be human and, and fair about things and you know and
                        see positivity in stuff.

                           Like, even, even, like even the conversation you, you had with,
                           with Evan, which, you know, one level, and you know I see
                           you sitting there with the compliance guy, my, my, I’m pins
                           and needles, and, s-, stomach acid is going crazy, then I get
         Case 1:18-cr-00328-KPF Document 222 Filed 06/29/19 Page 2 of 3



The Hon. Katherine Polk Failla
June 29, 2019
Page 2

                          pulled into a three-hour meeting when I was coming out and
                          joking and thanking and dreaming of sushi, I see positives
                          come out of that. We, we fixed one trade, we show we’re
                          making an effort, we’ll clean up the book, mark it down for the
                          end of the year. So I’m appreciative of something that caused
                          me a lot of distress, I, I know there’s something good will
                          come out of it.

                          So, what I’m, what I’m, again I’m disappointed that even
                          despite, you know, the shitty year and stuff like that, I think
                          your mindset is that we can’t, we can’t salvage. But, but, it’s
                          like, shit, these, these things are, these careers and relationships
                          are long term.

                Mr. Majidi’s statement to Mr. Shor constitutes relevant, admissible evidence for
at least two reasons. First, Mr. Majidi’s assurances—that “something good will come out of”
Mr. Shor’s actions and that his actions caused PPI to “fix[] one trade” and would cause PPI to
“clean up the book” and “mark it down for the end of the year”—are relevant to Mr. Shor’s state
of mind in December 2015 and thereafter because he was told that his concerns were going to be
addressed. Through recent testimony, the Government has suggested to the jury that Mr. Shor is
guilty of the charged offenses in part because he continued to participate in wrongful conduct
after his meeting with Mr. Jay. Specifically, the following testimony was elicited during the
redirect examination of Mr. Majidi:

              Q.      Is Mr. Shor talking here about going to -- AOC is where
                      Frank Dinucci worked; right?
              A.      Yes.
              Q.      What's PT short for?
              A.      Performance Trust.
              Q.      This is approximately a month after you saw him go into
                      the compliance officer's office?
              A.      Yes.
              Q.      Did Mr. Shor mark the Mortgage Credit Fund for month
                      end December 2015?
              A.      Yes.
              Q.      Did he also do so for January 2016?
              A.      Yes.
         Case 1:18-cr-00328-KPF Document 222 Filed 06/29/19 Page 3 of 3



The Hon. Katherine Polk Failla
June 29, 2019
Page 3

(Tr. 2844: 9-16.) The Government also suggested yesterday through redirect examination of Mr.
Dinucci that reporting issues to Compliance does not obviate past or continued criminal activity.
(Tr. 3699: 6-11.) While that generally may be true, Mr. Majidi’s statement is relevant to
demonstrate that Mr. Shor’s reporting to Mr. Jay did sufficiently raise awareness of valuation
issues at PPI to a level that appeared likely to result in changes.

                  Mr. Majidi’s statements to Mr. Shor are “admissible as circumstantial evidence
of [Mr. Shor’s] state of mind” because Mr. Shor is “not basing his defense on the truth of [Mr.
Majidi’s] statements, but rather on the fact that they were made and that [Mr. Shor] believed
them to be true.” United States v. Kohan, 806 F.2d 18, 22 (2d Cir. 1986); see also United States
v. Southland Corp., 760 F.2d 1366, 1376 (2d. Cir. 1985) (“When a declaration is admitted only
to prove a relevant state of mind, it does not appear to matter . . . whether admissibility is
predicated on the declaration not being hearsay because it was not offered to prove the truth of
the matter asserted, FRE 801(c), or under the hearsay exception for declaration of states of
mind, FRE 803(3). Under either theory, ‘[a] state of mind can be proved circumstantially by
statements . . . which are not intended to assert the truth of the fact being proved[.]’”) (quoting 4
Weinstein, Evidence ¶ 803(2)[02], at 803-107 (1984)). This statement is particularly relevant
here given that the Government has suggested through its examinations of other witnesses that
Mr. Shor’s remedial actions in the second half of 2015 rang hollow because he continued to
work at PPI. Mr. Majidi’s December 22, 2015 statement counters the Government’s evidence in
that it helps establish Mr. Shor’s state of mind as to why he did not resign earlier than he did.

               Second, Mr. Majidi’s statements that seeing Mr. Shor meet with PPI’s Chief
Compliance Officer “caused [Majidi] a lot of distress” and resulted in Mr. Majidi being “on pins
and needles” and his “stomach acid . . . going crazy” are admissible as prior inconsistent
statements to refute Mr. Majidi’s testimony in which he disputed the notion that he was
“worried” by Mr. Shor’s Compliance meeting. (See Tr. 2799:13-22.) Mr. Majidi’s anodized
statements that he was “curious” or perhaps “concerned” (Tr. 2799:13-22), downplay the
significance of Mr. Shor’s actions and are inconsistent with the sentiment he expressed
previously. United States v. Agajanian, 852 F.2d 56, 58 (2d Cir. 1988) (“statements need not be
diametrically opposed to be inconsistent”) (quotation marks omitted).

               We thank the Court for its time and consideration of this matter.

                                                      Respectfully submitted,




                                                      Daniel S. Ruzumna

cc:    Counsel of Record
